Citation Nr: 1216727	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  05-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and N.S.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  The Veteran served in the Republic of Vietnam from February 13, 1970 to December 29, 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In July 2008, the Veteran testified at a personal hearing before a Veterans Law Judge at the RO (Travel Board hearing).  A copy of this transcript is associated with the record.  However, the individual who conducted the July 2008 hearing is no longer employed by the Board.  The Veteran was duly informed of his right to a new hearing in a letter dated in February 2012.  The letter informed the Veteran of his right to another hearing.  The Veteran did not respond.

In October 2008, the Board remanded the issue of entitlement to service connection for sleep apnea.  In an August 2010 rating decision, the RO granted service connection for sleep apnea.  The issue of service connection is no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2010 informal hearing presentation, the Veteran's representative included a notice of disagreement (NOD) with the noncompensable rating which the RO assigned to the Veteran's service-connected sleep apnea in its August 2010 rating decision.  The case was certified to the Board including the issue of entitlement to an increased initial disability rating for service-connected sleep apnea.  

In November 2010, the Board remanded the decision for issuance of a statement of the case.  Because the Veteran has filed a notice of disagreement with regard to that issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2011).  

However, despite the November 2010 remand specifically calling for the issuance of a statement of the case, there appears there still has been no corrective adjudicatory action, and the issue was again returned to the Board.  

After the Agency of Original Jurisdiction (AOJ) issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issue of entitlement to an initial compensable disability rating for sleep apnea syndrome, that issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the Veteran's claim for entitlement to an initial compensable disability rating for sleep apnea syndrome.  The AOJ should inform the Veteran that in order to complete the appellate process, he should submit a timely substantive appeal to the AOJ.  If the Veteran completes his appeal by filing a timely substantive appeal, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


